Citation Nr: 9928721	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a compensable rating for a donor site scar of 
the left iliac crest.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel






INTRODUCTION

The veteran had active military service from November 1964 to 
October 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 20, 1996, rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for a 
compensable rating for a donor site scar involving the left 
iliac crest.  

An rating decision prepared in December 1998 following 
evidentiary development by the RO contains inconsistent 
statements regarding the current rating for the donor site 
scar, indicating in one place that a rating of 10 percent for 
the donor site scar was being "continued" but later stating 
that the evidence did not warrant the assignment of a 
compensable evaluation and showing an itemization of ratings 
that included a zero percent rating for the donor site scar.  
The supplemental statement of the case issued on the basis of 
this rating decision contained verbatim language.  To 
reconcile the discrepancies, it should be clarified that the 
rating for the donor site scar has never been higher than 
zero percent and that the reference to a 10 percent rating 
appears to have been a clerical or drafting error.  


FINDINGS OF FACT

1.  The service-connected donor site scar of the left iliac 
crest is manifested by a superficial skin scar which is well 
healed, asymptomatic and nontender, and by a defect of the 
bone of the underlying left iliac crest visible on X-ray.  

2.  There is tenderness in the area of the left iliac crest 
associated with the surgery.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for a donor site scar, 
residual of a bone graft, are met.  38 U.S.C.A. §§ 1155, 
5107(a), 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.71a, 
Codes 5251, 5252, 5253; 4.118, Codes 7803, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

According to the record, the veteran sustained a left wrist 
fracture in service as the result of an accident.  In 
December 1982, he established service connection for 
residuals of the fracture, with traumatic arthritis, and a 
10 percent rating was assigned from April 1982.  In June 1985 
he underwent surgical fusion of the left wrist at a VA 
hospital using a slot graft of cortical bone from the 
anterior iliac spine.  The surgical report contains the 
following passage describing the donor tissue:  

Attention was then directed to the iliac 
crest.  A longitudinal incision was made 
and was carried down through skin and 
subcutaneous tissue to the fascia 
overlaying the crest which was incised in 
line with the incision.  Subperiosteal 
dissection was carried out along the 
inner table of the crest because of its 
concave cortical surface.  We took a 
graft about 1 1/2" in length and l" in 
width removed with osteotomes and was a 
large amount of cancellus bone.  We then 
closed the fascia over a Hemovac using 
interrupted figure-of-eight stitches of 
zero chromic, subcutaneous tissue with 2-
0 plain and the skin with a running 
subcuticular stitch of 4-0 Vicryl.  

In July 1985, service connection was granted for a donor site 
scar of the left iliac crest as disability directly due to 
and the proximate result of the service-connected left wrist 
fracture residuals.  A noncompensable rating was assigned.  A 
rating decision of February 1987 denied the veteran's claim 
for a compensable rating for the donor site scar.  A later 
claim for increase was denied by rating decision of July 1989 
and the Board upheld this denial in June 1990.  

In February 1990 the veteran submitted a recent statement 
from a private physician, B. Bakirtzian, M.D., who reported 
that the veteran was under his care for left hip pain.  An 
increased rating was denied in August 1990.  

In support of his November 1995 claim for an increased 
rating, the veteran submitted VA outpatient treatment records 
dated in November and December 1994.  In the November 1994 
entry it was reported that he complained of pain in the left 
hip at the graft harvest site which radiated down to the left 
greater trochanter.  He took medications for it.  Examination 
of the left iliac crest showed a healed site with tenderness 
over the iliac crest.  The range of motion of the left hip 
was limited due to pain.  Flexion was to 110 degrees and 
extension was full.  

A VA examination was performed in January 1996 in connection 
with the claim.  The veteran complained of pain in the left 
iliac region.  Findings included "a well-healed non-tender 
operative scar overlying the left superior iliac crest which 
"marked the donor site for the bone graft."  The report 
contains a further notation that the "gait is normal in this 
gentleman and I see no disability referable to the hip as 
such, except for the tenderness noted about the operative 
scar already mentioned."  The examiner commented that the 
veteran's complaints were difficult to evaluate in that he 
seemed to have a pattern of hypersensitivity to touch.  An 
X-ray of the pelvis showed no significant interval change 
since a study made in June 1989 which had noted a lucency 
involving the left iliac crest representing the bone graft 
harvest site.  No acute fractures or subluxations were 
identified and the visualized joint spaces were well 
maintained.  

The veteran underwent additional VA studies in June 1998.  On 
orthopedic evaluation a 4-centimeter anterior scar was noted 
over the left hip.  The "hip range of motion [was] without 
pain."  An X-ray examination of the pelvis showed negative 
findings except for partial lumbarization of S1.  On a scar 
examination, the veteran complained of pain in the left hip 
and leg down to the knee.  He stated that he used a TENS on 
his left hip and leg with some relief and that he also took 
prescription medications.  Examination showed a 7-inch scar 
on the left iliac crest which was flesh colored, flat and 
nontender.  

II.  Analysis

The claim for an increased rating for the service-connected 
donor site scar is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), Murphy, Id.; Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The indicated development 
has been completed and the statutory duty to provide 
assistance in developing the evidence has been satisfied.  
The veteran has identified no additional relevant evidence 
that has not been obtained.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (1998), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (1998), as distinguished from 
the assignment of an initial rating following the original 
grant of service connection; consequently, the rule from 
Francisco, Id., applies.  See Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

The current noncompensable rating was assigned under Code 
7804 of the rating schedule, which permits the assignment of 
a 10 percent rating for superficial scars which are tender 
and painful on objective demonstration.  Other scar codes 
also apply.  Under Code 7805, scars may be rated on the basis 
of limitation of function of the part affected.  Under 7803, 
a 10 percent rating may be assigned for superficial scars 
which are poorly nourished with repeated ulceration.  
38 C.F.R. Part 4 § 4.118, Codes 7803, 7804, 7805 (1998).  

In the present case, since the surgery involved the 
underlying bone, consideration must be given to whether there 
is impairment of function of any of the underlying bony 
structures as a result of the surgery.  Codes 5251, 5252 and 
5253 provide compensable ratings of various degrees for 
limitation of extension, limitation of flexion, or other 
impairment of the thigh.  38 C.F.R. § 4.71a, Codes 5251, 
5252, 5253 (1998).  Since the medical record contains no 
evidence suggesting that there is impairment of the hip or 
thigh joints as a result of the bone graft, these codes are 
not applicable.  Although a notation of limitation of hip 
motion was noted in the outpatient treatment entry cited 
above from 1994, nothing in the medical record suggests that 
this finding was related to the bone graft surgery.  In any 
case, there was no objective evidence of limitation of thigh 
or hip function in subsequent medical reports.  

Although the scar codes on their face apply to skin scars 
rather than underlying bone scars, they provide the criteria 
most applicable in rating the present disability.  The record 
is consistent in showing that the skin scar is well healed 
and completely asymptomatic, but there is a lack of clarity 
as to whether there is tenderness of the underlying iliac 
crest in the area of the donor graft.  The report of the 
January 1996 examination is internally inconsistent regarding 
this point.  The veteran complained of tenderness in this 
area, especially on wearing a seat belt, and there is 
credible evidence that he uses a TENS unit to help reduce the 
discomfort.  Further clinical evaluation to elucidate this 
point would serve no useful purpose.  Under the law, the 
Board is required to resolve reasonable doubt in favor of the 
veteran.  38 C.F.R. § 3.102 (1998).  With resolution of 
reasonable doubt in the veteran's favor, the evidence permits 
a finding that tenderness in the area of the iliac crest is 
the result of the bone graft donor site surgery.  

The evidence therefore supports the assignment of a 
10 percent rating for the donor site scar on the left iliac 
crest under Code 7805.  A 10 percent rating is the highest 
rating assignable under this code, and there is no other 
closely related code under which an increased rating might be 
assigned on the basis of the current record.  

The veteran is advised that since he already has service-
connected disabilities evaluated as 50 percent disabling 
(residuals of left wrist fracture), and 30 percent disabling 
(ulnar neuropathy of the left forearm), with a combined 
rating of 70 percent, the additional 10 percent rating of the 
scar will not affect the combined rating for his service-
connected disabilities or result in payment of increased 
compensation to him.  


ORDER

A compensable rating of 10 percent for a donor site scar of 
the left iliac crest, residual of a bone graft procedure, is 
granted, subject to the criteria governing the payment of 
monetary awards.  


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 




